Exhibit 23.1 Consent of Independent Registered Public Accounting Firm 1-800-Flowers.com, Inc. and Subsidiaries Carle Place, New York We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No.333-54590, 333-119999, 333-164727 and 333-192304) of 1-800-FLOWERS.COM, Inc. and Subsidiaries of our reports dated September 15, 2017, relating to the consolidated financial statements and financial statement schedule, and the effectiveness of 1-800-FLOWERS.COM, Inc. and Subsidiaries internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP Melville, New York September 15, 2017
